DETAILED ACTION
Priority

1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119 (a) – (d), which papers have been placed of record in the file.

Oath/Declaration
2.	Oath and declaration filed on 11/22/2019 is accepted.

Information Disclosure Statement
3.	The prior art documents submitted by application in the Information Disclosure Statement filed on 12/31/2019 and 11/22/2019 and 5/27/2020  have all been considered and made of record ( note the attached copy of form PTO – 1449).
Claim Rejections - 35 USC § 103
4.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-3, 7,9,10,12,13,  and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wakil et al (7,370,964 B2) in view of Kobayashi et al  (2014/0211165 A1).
  
 Regarding claim 1,  Wakil et al  discloses (refer to figure 1-4 ) an ophthalmologic device comprising: a visual target presenting unit (55) (column 4, lines 30-35)  configured to present a common visual target to be viewed with both subject's eyes;  visual target presented by the visual target presenting unit (55)  from a predetermined far vision distance to a predetermined near vision distance; an ocular characteristic acquiring unit configured to objectively acquire an optical characteristic of the subject's eyes; an addition power adding unit 82 ( i.e., phoropter column 5, lines 20-25) configured to add the addition power to the both subject's eyes; and a control unit  (100) (column 5, lines 55-60) configured to cause the presenting distance changing unit to change the presenting distance and the ocular characteristic acquiring unit (10) (column 4, lines 20-25) to continuously acquire the optical characteristic, in a state in which an arbitrary addition power is added to the both subject's eyes by the addition power adding unit.  
  Wakil et al discloses all of the claimed limitations except distance changing unit.
Kobayashi et al   discloses a distance changing unit (16) (paragraph 0034).
It would have been obvious to one of ordinary skill in the art at the time invention was made to provide a distance changing unit in to the Wakil et al an ophthalmologic device for the purpose of configuration and the visual target is properly presented to the subject person as taught by Kobayashi et al  (paragraph 009).


Regarding claim 3, Wakil et al  discloses wherein the addition power adding unit (82) ( i.e., phoropter column 5, lines 20-25)  changes the addition power to be added to the both subject's eyes, and the control unit (100) (column 5, lines 55-60)  performs repeating control that causes the presenting distance changing unit to change the presenting distance and causes the ocular characteristic acquiring unit to continuously acquire the optical characteristic, every time when the addition power adding unit changes the addition power to be added to the both subject's eyes.  
Regarding claim 7, Wakil et al  discloses wherein the addition power adding unit  (82) (figure 1-4) determines addition powers to be added to the both subject's eyes in the repeating control, based on the optical characteristic acquired by the ocular characteristic acquiring unit in a state in which no addition power is added to the both subject's eyes.  
Regarding claim 9, Wakil et al discloses wherein the ocular characteristic acquiring unit (10) (column 4, lines 20-25) acquires a spherical equivalent power as the optical characteristic.  
Regarding claim 10, Wakil et al discloses wherein the ocular characteristic acquiring unit (10) (column 4, lines 20-25) acquires the optical characteristic and convergence angles of the both subject's eyes.  

 Wakil et al discloses all of the claimed limitations except distance changing unit.
Kobayashi et al   discloses a distance changing unit (16) (paragraph 0034).
It would have been obvious to one of ordinary skill in the art at the time invention was made to provide a distance changing unit in to the Wakil et al an ophthalmologic device for the purpose of configuration and the visual target is properly presented to the subject person as taught by Kobayashi et al (paragraph 009).
Regarding claim 13, Wakil et al  discloses wherein the addition power (82) ( i.e., phoropter column 5, lines 20-25) to be added to the both subject's eyes is changed in the addition power adding step, and the controlling (100) (column 5, lines 55-60)  step performs repeating control for repeatedly performing the change of the presenting 
Regarding claim 16, Wakil et al  discloses (refer to figure 1-4 ) an ophthalmologic device comprising: configured to present a common visual target (55) (column 4, lines 30-35)   to be viewed with both subject's eyes; a sliding support configured to change a presenting distance of the visual target presented by the display from a predetermined far vision distance to a predetermined near vision distance; a wave-front sensor configured to objectively acquire an optical characteristic of the subject's eyes; a plurality of lenses configured to add an addition power to the both subject's eyes; and processing circuitry configured to cause the sliding support to change the presenting distance and the wave-front sensor to continuously acquire the optical characteristic, in a state in which an arbitrary addition power 82 ( i.e., phoropter column 5, lines 20-25)  is added to the both subject's eyes by the plurality of lenses.  
Wakil et al discloses all of the claimed limitations except  a display and distance change unit.

Kobayashi et al   discloses a distance changing unit (16) (paragraph 0034) and  a display (13, figure 2).
It would have been obvious to one of ordinary skill in the art at the time invention was made to provide a display and  a distance changing unit in to the Wakil et al an .
Allowable Subject Matter
5.  Claim 4-6, 8, 11, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.   The following is a statement of reasons for the indication of allowable subject matter: an addition power determining unit configured to determine the addition power suitable to the both subject's eyes based on a result of acquisition of the optical characteristic for each addition power acquired by the ocular characteristic acquiring unit, by the repeating control and an accommodative amplitude judging unit configured to judge an accommodative amplitude of the subject's eyes based on the optical characteristic acquired by the ocular characteristic acquiring unit, wherein when the accommodative amplitude judged by the accommodative amplitude judging unit satisfies a predetermined accommodative amplitude criteria, the addition power determining unit determines the addition power based on judgment result of value and fluctuation of the optical characteristic for each addition power, which have been acquired by the ocular characteristic acquiring unit and  an accommodative amplitude judging unit configured to judge an accommodative amplitude of the subject's eyes based on the optical characteristic acquired by the ocular characteristic acquiring unit, wherein when the accommodative amplitude judged by the accommodative amplitude judging unit does not satisfy a predetermined accommodative amplitude criteria and when the optical characteristic acquired by the ocular characteristic acquiring unit shows a return of the .  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        11/13/2021